Citation Nr: 1626246	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  04-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to initial disability rating greater than 10 percent for varicose veins of the right leg. 

2.  Entitlement to initial disability rating greater than 10 percent for varicose veins of the left leg.

3.  Entitlement to a compensable initial disability rating prior to September 7, 2007, and a disability rating greater than 10 percent thereafter, for bilateral mild pes planus with Achilles tendonitis/equinus with ankle arthralgia and plantar fasciitis. 

4.  Entitlement to a compensable initial disability rating prior to September 13, 2007, and a disability rating greater than 10 percent thereafter, for degenerative joint disease of the cervical spine. 

5.  Whether the discontinuance of a 10 percent rating for plantar fasciitis, effective October 1, 2009, was proper.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) from February 2004 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

This case was most recently before the Board in September 2012, when it was remanded for further development.  The case has now been returned for additional appellate review. 

In August and December 2009 the Veteran expressed disagreement with rating decisions rendered in July and November 2009.  Specifically, the Veteran expressed disagreement as to the issues of entitlement to initial compensable disability ratings for degenerative arthritis of the left and right knee, an initial disability rating greater than 10 percent for right shoulder strain, and an initial disability rating greater than 20 percent for lumbar strain.  Thereafter, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a statement of the case (SOC) on April 29, 2011.  The Veteran subsequently submitted a VA Form 9 attempting to perfect her appeal as to the above-noted issues, which was received on July 8, 2011.  To date, the AOJ has not notified the Veteran as to whether she perfected a timely appeal as to the aforementioned issues.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.  Initially, the Board notes the issue of whether the discontinuance of a 10 percent rating for plantar fasciitis, effective October 1, 2009, was proper was remanded by the Board in September 2012 in order to issue a SOC. To date, the RO has still not provided the Veteran with a SOC in response to this issue.  As such, the matter must again be remanded for the originating agency to issue an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Next, the Board notes the September 2012 remand instructed the RO to obtain a current VA examination as to the appeals for increased ratings for cervical spine, bilateral foot, and bilateral varicose vein disabilities.  In August 2014, the RO received notification from the VAMC that the Veteran had failed to report for her scheduled examinations.  However, the evidence of record does not show the Veteran was properly notified of her examinations.  In addition, the RO was instructed to obtain all outpatient treatment records from the Atlanta VAMC.  However, to date only treatment notes dated through October 2010 have been associated with the record.  The Board also notes that the Veteran previously identified private treatment records from Eagle's Landing Family Practice.  Although the RO did send the Veteran a letter requesting a completed VA Form 21-4142 Authorization and Consent to Release Information in January 2014, the Veteran did not provide the completed form.  Since there is no indication the Veteran was informed of the date and time of her examinations, the Board finds a remand is warranted.  On remand, the RO should obtain and associate with the file all relevant ongoing treatment records from the Atlanta VAMC, and also solicit from the Veteran a completed VA Form 21-4142.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, and notify the Veteran of her appellate rights with respect to the following issue: whether the discontinuance of a 10 percent rating for plantar fasciitis, effective October 1, 2009, was proper.  38 C.F.R. § 19.26 (2015).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over any issue, a timely substantive appeal to the July 2009 rating decision must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

2.  Obtain all VA treatment records for the Veteran dated from October 2010 to the present.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, and specifically records of treatment from Eagle's Landing Family Practice.  The RO/AMC must make two attempts to obtain any provide records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be adjudicated.

4.  Then, the RO should schedule the Veteran for an appropriate examination to determine the current severity of her service-connected bilateral varicose vein, bilateral foot, and cervical spine disabilities.  The record, including a copy of this remand, must be made available to the examiner(s) in conjunction with the examinations.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of the above service-connected disabilities.

With respect to the Veteran's foot and cervical spine disabilities, all medically indicated special tests, including x-rays, should be accomplished, and all subjective complaints and objective symptoms must be documented.  Range of motion findings pertinent to the Veteran's cervical spine must be obtained with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability.

Any neurological manifestations of the Veteran's service-connected degenerative joint disease of the cervical spine must be identified, including any numbness of the extremities.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

5.  Notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In this respect, the RO should obtain and associated with the record a copy of the Veteran's examination notification letter from the VAMC, to ensure she was properly apprised of her examinations. 

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







